Title: To George Washington from George Washington Parke Custis, 23 July 1798
From: Custis, George Washington Parke
To: Washington, George



Dearest Sir
Annapolis [Md.] July 23 [1798]

Since my last I have collected all my accounts which I transmit for your perusal the only article I apologise for is an umbrella which I was unavoidably obliged to procure as I lost one belonging to a gentleman.
College breaks up on Saturday and I shall be ready at any time that you may send I will look over every thing belonging to me and have them adjusted.
I am very well and at variance with no one so that I shall leave this place just as I first entered it. Beleive me dearest Sir Sincerely and Affectionately Yours

Geo. W. P. Custis

